Case: 1:18-cv-00790-MWM Doc #: 196 Filed: 07/29/20 Page: 1 of 3 PAGEID #: 15659

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

SET SHAHBABIAN, M.D., ‘ Case No. 1:18-cv-790
Plaintiff, | Judge Matthew W. McFarland
V. |
TRIHEALTH G LLC, et al.
Defendant(s).

 

ORDER DENYING MOTION TO FILE DOCUMENTS AND TESTIMONY UNDER
SEAL (Doc. 189)

 

This matter is before the Court on Plaintiff's Motion to File Documents and
Testimony Under Seal. (Doc. 189.) Plaintiff Set Shahbabian, M.D., brought this action
alleging violation of his rights under federal and state law by Defendants TriHealth, Inc.,
TriHealth G, LLC, and Mayfield Clinic, Inc. This Court has permitted certain material
related to this case to be filed under seal, after the parties and the Court performed the
required analysis under Shane Group, Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d
299 (6th Cir. 2016). (See Doc. 161.) Shahbabian now seeks to file additional testimony,
exhibits, and records under seal. (Doc. 189.)

Shane Group's sealing analysis applies dual burdens. The first burden is on the
proponent of sealing any part of the court record. That party has the heavy burden of
overcoming the presumption of public access by showing that (1) a compelling interest

warrants sealing the records; (2) the interest in sealing outweighs the public's interest in
Case: 1:18-cv-00790-MWM Doc #: 196 Filed: 07/29/20 Page: 2 of 3 PAGEID #: 15660

accessing the records; and (3) the request is narrowly tailored. Kondash v. Kia Motors Am.,
Inc., 767 F. App'x 635, 637 (6th Cir. 2019) (citing Shane Group, 825 F.3d at 305). The
proponent of sealing must analyze in detail the need for secrecy and provide a reason
each document should be filed under seal. Shane Group, 825 F.3d at 305-06.

The second burden is on the Court. The Court must also lay out its findings and
conclusions that justify sealing court records from public disclosure. Specifically, the
court ordering records to be sealed must say “why the interests in support of
nondisclosure are compelling, why the interests supporting access are less so, and why
the seal itself is no broader than necessary.” Id. at 306. Therefore, even for an unopposed
motion (like this one), this Court has an independent duty to ensure that the court records
in question are appropriate for sealing. Id. (“a court’s obligation to explain the basis for
sealing court records is independent of whether anyone objects to it”).

The material Shahbabian seeks to seal breaks down into two categories. First, he
proposes to file under seal certain exhibits to four depositions, including some testimony
from one of those depositions. (Doc. 189 at 2-3.) Second, he proposes to file under seal
peer review records of two medical doctors. (Id. at 3-4.) According to Shahbabian, these
items contain information about medical treatment and details of patients.

Instead of performing the required analysis, Shahbabian requests that, “based
upon the Court's prior ruling (Doc. 161),” the Court permit him to file certain documents
under seal. (Doc. 189.) But this argument does not permit this Court to perform its own
required analysis. The fact that the Court permitted certain documents to be filed under
seal in the past does not mean that the different documents referenced in Shahbabian’s

2
Case: 1:18-cv-00790-MWM Doc #: 196 Filed: 07/29/20 Page: 3 of 3 PAGEID #: 15661

motion also constitute sealable information. The only thing the Court knows about the
items in question is that Shahbabian represents that they “contain exhibits or testimony
regarding medical treatment and details of patients treated by Plaintiff.” (Doc. 189 at 2.)
Even if that is so, however, Shahbabian has performed no review of the individual
materials. Therefore, the Court is unable to determine whether the seal is narrowly
tailored or broader than necessary.

Nevertheless, the Court recognizes that some, and perhaps all, of the information
Shahbabian proposes to file under seal may be appropriate for sealing, particularly the
peer review records. As for the present motion, however, the Court DENIES
Shahbabian’s Motion to File Testimony and Documents Under Seal (Doc. 189).

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OH

op Mth um

JUDGE MATTHEW W. McFARLAND

 
